Citation Nr: 0625279	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In May 2006, the veteran testified at a 
hearing before the undersigned.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that current bilateral hearing loss and 
tinnitus were caused by his exposure to small arms fire on 
the rifle range while in boot camp, Naval artillery fire 
while serving on an aircraft carrier, and loud noise while 
assigned to air bases in the pacific, and while playing in a 
band at officer clubs as well as airplane noise while 
stationed on an aircraft carrier, while serving as a radio 
operator aboard aircraft.  The veteran also testified that, 
while the RO reported that his occupational specialty was 
plumber, he never worked as a plumber and the noise exposure 
occurred while serving as a rifleman, mechanics helper, and a 
radio operator aboard aircraft.

With the above testimony in mind, the Board finds that a 
remand is required to ascertain the origins of the bilateral 
hearing loss and tinnitus first diagnosed by Jon A. Winston, 
M.A. and Ronald E. Wright, M.D., in June 2004 because not 
only does the appellant claim that current disabilities were 
caused, at least in part, by his exposure to nose while 
serving as a radio operator aboard aircraft and while 
assigned to air bases in the pacific but in September 1946 he 
had a flight physical and service personnel records show he 
was on special aviation duty at airbases on Guam and Truk in 
November 1946.  38 U.S.C.A. § 5103A(d) (West 2002).  

Next, the Board finds that a remand is required to obtain a 
complete copy of the veteran's service personnel records from 
the National Personnel Records Center (NPRC) to see if they 
can verify any of the appellant's claims regarding his 
occupational specialties, whether he served aboard an 
aircraft carrier as well as his duties at those times, 
whether he attended radio operator school, and whether he 
served aboard aircraft as a radio operator.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Lastly, on remand, the veteran should be notified that the 
record is negative for any medical records showing 
complaints, diagnoses, or treatment for bilateral hearing 
loss and/or tinnitus for almost 60 years following his 1947 
separation from military service.  Therefore, since such 
evidence is critical to establishing his claims, he should be 
invited to provide VA with the names and addresses of all 
healthcare professionals as well as any employers that 
provided him treatment for these disabilities during this 
time.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); But see 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  

In order to help VA better ascertain his post-service 
occupational noise exposure, the veteran should also be asked 
to provide VA with a statement outlining his post-service 
employment along with a description of his duties at each 
place of employment.  38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
notify him that the record is negative 
for any medical records showing 
complaints, diagnoses, or treatment for 
bilateral hearing loss and/or tinnitus 
for almost 60 years following his 
separation from military service, this 
evidence is critical to establishing his 
claims, and he should be invited to file 
with VA the names and addresses of all 
healthcare professionals as well as any 
employers that provided him treatment for 
these disabilities during the time.  In 
order to help VA ascertain his post-
service occupational noise exposure, he 
should also be asked to provide VA with a 
statement outlining his post-service 
employment along with a description of 
his duties at each place of employment.

2.  The RO should contact the NPRC and 
obtain a complete copy of the veteran's 
service personnel records, including any 
records that could verify his 
occupational specialties, whether he 
served aboard an aircraft carrier as well 
as his duties at that time, whether he 
attended radio operator school, and 
whether he served aboard aircraft as a 
radio operator.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological examination 
to determine the origins of current 
bilateral hearing loss and tinnitus.  The 
claim's folder is to be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the claim's folder and the results of 
the examination, the examiner is to 
provide answers to the following 
questions: 

a.  Does the veteran have hearing 
loss in either ear as defined by VA 
at 38 C.F.R. § 3.395 (2005)?

b.  Does the veteran have tinnitus?

c.  	(i) If the veteran is diagnosed 
with hearing loss in either ear as 
defined by VA at 38 C.F.R. § 3.395, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not (i.e., is there a 
50/50 chance) that any currently 
diagnosed hearing loss was caused or 
aggravated by military service.
      (ii) If the veteran is 
diagnosed with hearing loss in 
either ear as defined by VA at 
38 C.F.R. § 3.395, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not the bilateral hearing loss 
manifested itself to a compensable 
degree within the first postservice 
year.  In this context the RO should 
provide the examiner a copy of 
Tables VI and VII from 38 C.F.R. 
Part 4 (2005).

d.  If the veteran is diagnosed with 
tinnitus, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
any currently diagnosed hearing loss 
was caused or aggravated by military 
service. 

Note:  In providing answers to the above 
questions, the examiner should comment on 
the veteran's in-service and post-service 
work histories as well as the June 2004 
opinion from Dr. Wright.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the May 2005 statement 
of the case and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


